Name: Commission Regulation (EEC) No 2955/89 of 29 September 1989 laying down certain provisions concerning the issuing of STM licences for olive oil in Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 281 /88 Official Journal of the European Communities 30. 9 . 89 COMMISSION REGULATION (EEC) No 2955/89 of 29 September 1989 laying down certain provisions concerning the issuing of STM licences for olive oil in Portugal disturbance of the market in that country ; whereas the suspension should therefore be extended to the end of the 1988/89 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 (3) thereof, Whereas Commission Regulation (EEC) No 371 1 /88 ('), as last amended by Regulation (EEC) No 2439/89 (2), sets the target ceiling for imports into Portugal of olive oil from the other Member States at 22 500 tonnes for the period 1 November 1988 to 31 October 1989 ; Whereas the abovementioned target ceiling has been reached ; whereas, pursuant to Article 252 ( 1 ) of the Act of Accession , by Regulation (EEC) No 2529/89 (3), the Commission suspended the issue of STM licences from 1 8 August 1 989 as a precaution ; Whereas, in view of the situation on the market in Portugal , the suspension of the issue of STM licences should be extended under the definitive measures referred to in Article 252 (3) of the Act in order to prevent any HAS ADOPTED THIS REGULATION : Article 1 The issuing of STM licences for olive oil falling within CN codes 1509 and 1510 00 is hereby suspended until 31 October 1989. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 325, 29 . 11 . 1988, p. 40. (2) OJ No L 231 , 9 . 8 . 1989, p. 5. f) OJ No L 243, 19 . 8 . 1989, p . 13 .